Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Patent Pub. 2019/0289650 to Yoo.

Regarding claims 1 and 14, Yoo teaches a method for information processing, the method being applied to a terminal device, the method comprising:

receiving first indication information for a core network from a network device, wherein the first indication information is used to assist the terminal device to select a target core network type and/or a target core network; the network device is capable of connecting to at least one core network or to at least one core network type (see Figs. 1-6 and 10-12 and sections [0022], [0027], [0032], [0067] to [0073] and step 1107 described in [0300] to [0303], which teach a terminal (UE) receiving broadcasted 

selecting a target core network type and/or a target core network based on the first indication information for the core network (see sections [0073] to [0075] and step 1111 in section [0305], which teach the UE responding with a selected type of core network).

Regarding the “transceiver” and “processor” of claim 14, see these two elements (1301 and 1303) in Fig. 13 of Yoo as described in sections [0331] to [0349]. 

Regarding claim 8, which recites “a network device (eNB in Yoo) capable of connecting to at least one core network, or capable of connecting to at least one type of core network, the network device comprising: 

a transceiver configured to transmit first instruction information for a core network to a terminal device (see section [0027] and the eNB base station transceiver 1401 in Fig. 14 of Yoo); 

wherein the first indication information is used to assist the terminal device to select a target core network type and/or a target core network (see Figs. 1 and 11 where the eNB transmits core network information in step 1107, and see the rejection of claim 1 above).
one of: at least one core network type; at least one core network identification information; a parameter corresponding to each core network type; or a parameter corresponding to each core network”, see sections [0022], [0027], [0075] and [0301] to [0305] of Yoo, which teach identifying a 4G type of core network (EPC), as recited.

Regarding claims 3, 10 and 16, which recite “wherein the receiving first indication information for a core network from a network device comprises: receiving, via broadcast signaling or dedicated signaling, the first indication information for the core network from the network device”, see sections [0023], [0069], [0301] to [0303] of Yoo, which teach receiving the core network information in broadcasted (MIB) signaling).

Regarding claims 4, 11 and 17, which recite “wherein the selecting a target core network type and/or a target core network based on the first indication information for the core network comprises one of: responsive to registering with a core network, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network; responsive to transmitting a service request to a core network of at least one core network type, selecting a target core network type and/or selecting a target core network based on the first indication information for the core network; or responsive to transmitting a service request to at least one core network, selecting a target core network type and/or selecting a target 

Regarding claims 5, 12 and 18, which recite “wherein the selecting a target core network type and/or selecting a target core network comprises one of: selecting one or more target core network types and/or one or more target core networks according to features or preset features supported by the terminal device (see for example, Figs. 12A and 12B and sections [0313] to [0329], which teach the “preset features” relating to the application (such as VoLTE) on the terminal are used to select the core network); selecting one or more target core network types and/or one or more target core networks according to second indication information of the network device (see sections [0075] to [0076], which teach second information and service); or selecting one or more target core network types and/or one or more target core networks according to predefined rules.

Regarding claims 6 and 19, which recite “wherein the method further comprises: transmitting core network selection information to the network device responsive to initiating a service request, wherein the core network selection information comprises a target core network type selected by the terminal device and/or identification information of the target core network selected by the terminal device”, see section [0075], steps 1205 and 1207 in Fig. 12A as in sections [0320] and [0323] of Yoo, which teach two different types of services requested (such as VoLTE and “general Internet”), as recited.






Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571)272-5652.  The examiner can normally be reached on Mondays to Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S KELLEY/Primary Examiner, Art Unit 2646